 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                                 No. 2:17-cv-1701 MCE KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    JOE LIZARRAGA, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, and is presently housed at Mule Creek State

18   Prison. This matter is set for settlement conference on January 15, 2019, at 9:00 a.m., at

19   California State Prison, Sacramento. On December 10, 2018, plaintiff filed a request to conduct

20   the settlement conference by videoconference. Although Mule Creek State Prison has

21   videoconference capability, California State Prison, Sacramento, does not. Therefore, plaintiff’s

22   request is denied. However, based on plaintiff’s concerns, a revised writ of habeas corpus ad

23   testificandum will issue under separate cover that orders plaintiff’s custodian to transport him to

24   and from California State Prison, Sacramento, on the same day. Accordingly, IT IS HEREBY

25   ORDERED that plaintiff’s December 10, 2018 request (ECF No. 46) is denied.

26   Dated: December 14, 2018

27
     /merr1701.1vid
28
                                                          1
